 


110 HRES 1229 EH: Recognizing the achievements of America’s high school valedictorians of the graduating class of 2008, promoting the importance of encouraging intellectual growth, and rewarding academic excellence of all American high school students.
U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1229 
In the House of Representatives, U. S.,

June 23, 2008
 
RESOLUTION 
Recognizing the achievements of America’s high school valedictorians of the graduating class of 2008, promoting the importance of encouraging intellectual growth, and rewarding academic excellence of all American high school students. 
 
 
Whereas valedictorians are conferred as the highest academically-ranked student in their high school’s graduating class;  
Whereas our Nation’s secondary schools honor their highest academically ranked students with the valedictorian title;  
Whereas valedictorians have demonstrated consistency in their intellectual inquiry, academic discipline, and utilization of teacher mentoring throughout their high school careers;  
Whereas valedictorians serve as peer role models to fellow high school students by succeeding academically and contributing to community improvement;  
Whereas valedictorians are charged with the duty of giving a graduation speech that reflects upon the intellectual development and community involvement of the graduating class and inspires all graduating students to further their academic studies and social engagement;  
Whereas numerous valedictorians and graduating seniors will further their intellectual interests and academic studies by enrolling in universities and postsecondary educational institutions;  
Whereas family members, teachers, school administrators, and community members have nurtured the intellectual growth and rewarded the academic achievements of valedictorians and graduating seniors; and  
Whereas valedictorians and graduating seniors will become America’s future civic, business, and political leaders, maintaining our Nation’s global leadership position and strengthening its economic competitiveness: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and recognizes the valedictorians and graduating seniors of the class of 2008 for their academic achievements and contributions to their communities;  
(2)encourages all valedictorians and graduating seniors to further their intellectual inquiry and academic studies in universities and postsecondary educational institutions; and  
(3)supports the continued social engagement of valedictorians and graduating seniors, which utilizes their knowledge and skills for the betterment of their communities and the social, cultural, and economic advancement of the Nation.  
 
Lorraine C. Miller,Clerk.
